STATE OF LOUISIANA

                    COURT OF APPEAL, FIRST CIRCUIT

ADAM AND             BRANDI        ROUSSEL                                                NO.      2021       CW     1452

VERSUS


DANIEL       ANDREW             MOORE,     ALLYSON
MICHELLE             THIBODEAUX,           KATIE
MOORE       DESSELLE,              PENNANT        REAL
ESTATE,             L. L. C.,      KEVIN
DINKEL,                                                                                  JANUARY     31,           2022
                ADVANTAGE             SERVICES,
INC.,       AND        REPUBLIC - VANGUARD
INSURANCE              COMPANY




In    Re:              Advantage           Services,            Inc.        and     Kevin       Dinkel,        applying
                       for      supervisory           writs,           23rd       Judicial       District           Court,
                       Parish       of    Ascension,            No.    130637.




BEFORE:               MCDONALD,           LANIER,        AND     WOLFE,       JJ.


        WRIT           DENIED.        The transcript of the July 7, 2021 hearing on
defendants' "                     Dilatory    Exception    of
                                                                  Prematurity   and,

Alternatively,                   Motion to Stay  Proceedings  and Compel Arbitration
and     Assess           Costs"       reveals        no    evidence           was     introduced         or    admitted
during the hearing,                        including the subject arbitration agreement.
The  party  seeking  to  enforce  an    arbitration  agreement   carries
the  burden   of  proving  the   existence    of  a valid   arbitration
agreement.   FIA  Card  Services,   N. A.  v.  Weaver,  2010- 1372 ( La.
3/ 15/ 11),            62    So. 3d      709,     719;     see        also    La.   Code    Civ.    P.        art.    930;
Landis       Construction                  Co.,      L. L. C.         v.     State,      2015- 1167 (         La.     App.
1st     Cir.          2/ 29/ 16),        199      So. 3d   1,     2- 3 ("      Evidence not properly and
officially offered                       and      introduced           cannot       be   considered,            even        if
it  is physically                        placed      in    the         record.").
                                                                                             Accordingly,              the
trial       court            did    not     err      in    denying            defendants'          exception           and

alternative                 motion.


                                                               JMM
                                                            WIL
                                                                EW




COURT       OF APPEAL,              FIRST       CIRCUIT


               ri




      DEPUTY                 ERK    OF   COURT
               FOR       THE       COURT